Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHODS AND APPARATUSES FOR DESIGNING OPTICAL SYSTEMS USING MACHINE LEARNING WITH DELANO DIAGRAMS.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, see ¶16 and ¶55. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Per claim 16, the claim recites the limitation "The apparatus of claim 13".  There is insufficient antecedent basis for this limitation in the claim.  To expedite prosecution, Examiner will assume Applicant intended to reference antecedence to claim 15.
Claims 17-19 are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-11,13-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OPTICAL LENS DESIGN BY NEURAL NETWORK to Hu et al. (hereinafter Hu).
Per claim 1, Hu discloses a method for designing optical systems (Section 1…design process for optical systems having four stages), comprising:
providing a plurality of optical systems (Section 1…providing specification of and elements/lens for determination of powers, materials, thicknesses and spacing, wherein the elements/lens are construed to be a plurality of optical systems), and
carrying out a machine learning method on the basis of the plurality of optical systems (Section 1…”purpose and capability of our neural network are discussed to illustrate how an input specification be classified and presented to the neural network for evaluation and the selection of network parameters.  The associated lens patents will be modified and scaling automatically through the neural…”; Section 2. neural network system).
Per claim 2, Hu discloses claim 1, Hu further disclosing wherein carrying out the machine learning method comprises training an artificial neural network (Section 3...Training samples of BPnet and VVBPnet).
Per claim 3, Hu discloses claim 2, Hu further disclosing the neural network comprises a plurality of layers (Section 1…”A multi-layer back propagation model and virtual vertex back propagation model is provided which allows at most five layers of weights the user can select up to 100 nodes per layer).
Per claim 4, Hu discloses claim 1, Hu further disclosing wherein providing a plurality of optical systems comprises classifying the plurality of optical systems (Section 2…”In our neural network system, the lens shape and power can be classify (the result showed in example 1); Section 3…Example 1) in order to provide parameters describing the plurality of optical systems (Section 2…”input the parameter for example the thickness, separation distance…”; Section 3, Table 1…Training samples for BPnet and VVBPnet shows parameters derived from input lens shape factor (x) and power (k)), wherein the machine learning is carried out on the basis of the parameters (Section 2…Equations 1-16 describe machine learning using BP and VVBP neural networks).
Per claim 6, Hu discloses claim 4, Hu further disclosing the parameters comprise first parameters describing components of the plurality of optical systems (Section 3, Example 1…parameters describing lens shape factor (x) and power (k)).
Per claim 7, Hu discloses claim 4, Hu further disclosing the parameters comprise second parameters describing optical properties of the plurality of optical systems (Section 2, page 205…for aberration optimization using neural network: “input the parameter, for example the thickness, separation distance…”, both thickness and separation distance being optical properties of the lens; Section 3, page 208… parameters describing target aberration and sopt size).
Per claim 8, Hu discloses claim 1, Hu further disclosing the machine learning method comprises a reinforcement learning method (Section 2: BPnet and VVBPnet are backpropagation algorithms construed to be ‘reinforcement learning’).
Per claim 9, Hu discloses claim 1, Hu further disclosing providing the plurality of optical systems comprises designing the plurality of optical systems by an optical designer (Section 1…optical designer inputs the lens systems as input specifications to the neural network, for the neural network to evaluate and select network parameters: ”To make a decision as to which patent close our wanted lens belongs, is usually base upon the specification of this wanted lens and of which the decisions function partition the feature space. The purpose and capability of our neural network are discussed to illustrate how an input specification be classified and presented to the neural net for evaluation and the selection of network parameters”), wherein the machine learning method comprises a method of imitation learning on the basis of the designing (Sections 2…neural networks trained on input specifications from optical designer, construed as ‘imitation learning’).
Per claim 10, Hu discloses claim 1, Hu further disclosing feeding parameters describing desired properties after training an apparatus (Section 1, page 204…computer that neural network is run on is an apparatus: ”This neural network software could be run in IBM PC AT”) by said machine learning method (Section 4…”use VVBP and BP network to recognize classify system”), and obtaining a design of an optical system by the apparatus (Abstract: lens classification and lens optimization, solving and planning design problems for an optical system; Section 1…”In this paper, we have developed a neural networks' approach to solve the lens design classification, category formation as well as the optical aberration optimization problems”).
Per claim 11, Hu discloses claim 10, Hu further disclosing manufacturing an optical system according to the design (Sections 1-3…once lens design evaluated and aberrations reduced to acceptable levels, manufacture lens/optical system).
Per claim 13, Hu discloses a tangible storage medium including a computer program having a program code which, when executed on a processor (page 203…”This system is also working in IBM PC AT personal computer”; page 204…”This neural network software could be run in IBM PC AT”, neural network software is program code and IBM PC AT has tangible storage medium storing the software and a processer that executes the software), causes the processor to carry out a machine learning method (Section 1…”purpose and capability of our neural network are discussed to illustrate how an input specification be classified and presented to the neural network for evaluation and the selection of network parameters.  The associated lens patents will be modified and scaling automatically through the neural…”; Section 2. neural network system) on the basis of a plurality of provided optical systems (Section 1…providing specification of and elements/lens for determination of powers, materials, thicknesses and spacing, wherein the elements/lens are construed to be a plurality of optical systems).
Per claim 14, Hu discloses claim 13, Hu further disclosing the program code further causes the processor to classify the plurality of optical systems (Section 2…”In our neural network system, the lens shape and power can be classify (the result showed in example 1); Section 3…Example 1) in order to provide parameters describing the plurality of optical systems (Section 2…”input the parameter for example the thickness, separation distance…”; Section 3, Table 1…Training samples for BPnet and VVBPnet shows parameters derived from input lens shape factor (x) and power (k)), wherein the machine learning is carried out on the basis of the parameters (Section 2…Equations 1-16 describe machine learning using BP and VVBP neural networks).
Per claim 15, Hu discloses an apparatus (page 203…”This system is also working in IBM PC AT personal computer”; page 204…”This neural network software could be run in IBM PC AT”, IBM PC AT is an apparatus) for designing optical systems (Section 1…design process for optical systems having four stages), comprising a computing device (page 203, 204…IBM PC AT has a processor and memory, both of which is construed to be the computing device) configured to carry out machine learning on the basis of a plurality of optical systems (Section 1…”purpose and capability of our neural network are discussed to illustrate how an input specification be classified and presented to the neural network for evaluation and the selection of network parameters.  The associated lens patents will be modified and scaling automatically through the neural…”; Section 2. neural network system) to train the computing device (Section 3... Training samples of BPnet and VVBPnet, neural network is trained, the neural network being stored in memory and executed by processor of IBM PC AT).
Per claim 16, Hu discloses claim 15, Hu further disclosing the apparatus is configured to classify the plurality of optical systems (Section 2…”In our neural network system, the lens shape and power can be classify (the result showed in example 1); Section 3…Example 1) in order to provide parameters describing the plurality of optical systems (Section 2…”input the parameter for example the thickness, separation distance…”; Section 3, Table 1…Training samples for BPnet and VVBPnet shows parameters derived from input lens shape factor (x) and power (k)), wherein the machine learning is carried out on the basis of the parameters (Section 2…Equations 1-16 describe machine learning using BP and VVBP neural networks). 
Per claim 17, Hu discloses claim 16, Hu further disclosing wherein providing a plurality of optical systems (page 207, Example 1…”input lens shape factor (x) and power (k)”) comprises classifying the plurality of optical systems (page 207, Example 1…”…when pass through our system, this data can be classified two sets…”) in order to provide parameters describing the plurality of optical systems (page 207, training samples for BPnet and VVBPnet are parameters describing the plurality of input specification of lens), wherein the machine learning is carried out on the basis of the parameters (BPnet and VVBPnet are trained on parameters).
Per claim 19, Hu discloses claim 16, Hu further disclosing the parameters comprise first parameters describing components of the plurality of optical systems (Section 3, Example 1…parameters describing lens shape factor (x) and power (k)).
Per claim 20, Hu discloses claim 15, further disclosing the computing device is configured to provide a design of an optical system based on parameters describing desired properties of the system (Section 2, page 205…for aberration optimization using neural network: “input the parameter, for example the thickness, separation distance…”, both thickness and separation distance being optical properties of the lens; Section 3, page 208… parameters describing target aberration and sopt size) and based on the training (Section 3... Training samples of BPnet and VVBPnet, neural network is trained and used to design lens/optical system).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12 and 18 are rejected under 35 USC 103 as being unpatentable over Hu in view of Global optimization using the y-ybar diagram to Brown.
Hu discloses claims 1, 4 and 16.
the classifying is carried out on the basis of Delano diagrams of the plurality of optical systems or the machine learning method further obtaining a design comprise(s) applying a metric based on Delano diagrams.
Brown teaches use of Delano diagrams, e.g., y-ybar diagrams, in designing optical systems by determining best lens configurations by applying global search optimization to determine the smallest third-order aberrations (Abstract, Section 3.4, fig. 4…compute abberations different configurations until global minimum is found, where each computed global minima applying Delano diagram construed to be a metric).  Brown further teaches that the global search can be done using a neural network (Section 4…”the global search could be done in parallel with a neural network”, thus classification using Delano diagrams being performed).
 Hu and Brown are analogous art because they are from similar problem solving area in using neural networks to design optical systems by minimizing aberrations.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teachings for Brown with regard to use of Delano diagrams into the invention of Hu.
The suggestion/motivation for doing so would have been Delano diagrams provide a higher level of abstraction of surface radii and thicknesses with symbolization that hides unnecessary details from the user to simplify design (Brown: Section 1).  Furthermore, design of optical systems by using Delano diagrams with neural networks is faster and more efficient (Section 4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Patents and/or related publications are cited in the Notice of References Cited (Form PTO-892) attached to this action to further show the state of the art with respect to designing optical systems using neural networks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571) 272-4143.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN CHEN/Primary Examiner, Art Unit 2125